Case 1:17-cv-00161-.].]|\/|-LDA Document 22 Filed 10/30/18 Page 1 of 1 Page|D #: 109

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHCDE ISLAND

GREGORY WILLIAMS,
Plaintiff

v. : C.A. No. 1:17-cv-00161-M-LDA

ALEX AND ANI, LLC,
Defendant

STIPULATION OF DISMISSAL WITH PREJUDICE
Pursuant to Rule 4l(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, the Plaintiff and the
Defendant, by and through their respective counsel of record, hereby stipulate to the dismissal of

Plaintift`s Complaint, With prejudice, Without fees or costs to any party, and With all rights of appeal

 

 

waived.

Plaintiff, Defendant,

By his attomeys, By its attorneys,

/s/ V. Edvvard Formisano /s/ Sallv P. McDonald

V. Edward Formisano (#5512) Sally P. l\/IcDonald (#8265)
Michael D. Pushee (#6948) Geragos & Geragos, P.C.
Formisano & Co., P.C. Historic Engine Co. No. 28
100 Midway Place, Suite l 644 South Figueroa Street
Cranston, RI 02920 - Los Angeles, CA 90017
(401) 944-9691 (213) 625-3900
edf@formisanoandcompany.com sally@geragos.com

mpushee@formisanoandcompany,com
CERTIFICATION

I hereby certify that the Within document has been electronically filed With the Court on this
30th day of October, 2018 and is available for viewing and downloading from the ECF system

/s/ V. Edvvard Formisano

 

